389 So. 2d 1258 (1980)
Juanita Moses JORDAN, Appellant and Cross-Appellee,
v.
Harvey Merle JORDAN, Appellee and Cross-Appellant.
No. UU-7.
District Court of Appeal of Florida, First District.
November 17, 1980.
E.G. Musleh, Ocala, for appellant and cross-appellee.
*1259 E. Lee Worsham of LaCoe & Worsham, Gainesville, for appellee and cross-appellant.
THOMPSON, Judge.
This is an appeal and cross-appeal from a Final Judgment which dissolved appellant's marriage with the appellee.
Upon consideration of the briefs and the record, we find that the trial court should have explicitly incorporated the provisions of the pre-dissolution Agreement into the Final Judgment. Additionally, the Final Judgment should have resolved the remaining issues set forth in paragraph 11 of the Agreement.
In respect to the cross-appeal, if the trial court should determine that the husband is to be responsible for the wife's future medical expenses, the court should determine his maximum liability in this regard. See Peteler v. Peteler, 145 So. 2d 291, 292 (Fla.3d DCA 1962).
Accordingly, the Judgment is reversed and this cause is remanded for proceedings consistent with this opinion.
MILLS, C.J., and McCORD, J., concur.